DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
No Information Disclosure Statement has been submitted.
The Examiner would like to remind Applicants about Duty of Disclosure, Candor, and Good Faith (See 37 C.F.R. F56 and MPEP2001).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “conductive portions and an insulating portion, the insulating portion is disposed between the conductive portions”, as well as “the semiconductor portion is disposed between the conductive portions” must be shown or the features canceled from the claims 6-7 and 20.  In addition, “color resist layer” must be shown or the features canceled from the claim 9.  Moreover, the “color resist layer” and “liquid crystal cell” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6-7, 9, 15, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Drawings as filed do not show “conductive portions and an insulating portion, the insulating portion is disposed between the conductive portions”, as well as “the semiconductor portion is disposed between the conductive portions”. 
possession of the claimed invention. Drawings as filed do not show ““color resist layer” and “liquid crystal cell”.
Claims 6-7, 9, 15, and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims 6-7 and 20 contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Drawings as filed do not show “conductive portions and an insulating portion, the insulating portion is disposed between the conductive portions”, as well as “the semiconductor portion is disposed between the conductive portions”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  It is not clear what “the modification” means? This claim is an omnibus type claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 4, 13, and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu, Chinese Patent Application CN 201711004263 X (cited in this Office Action as its English Translation US 2019/0386083 (corresponding to US 10,658,446)).
In re Claim 1, Liu discloses an array substrate (Fig. 12), comprising: a substrate 1; a buffer layer 3 disposed at one side of the substrate 1; an active layer (41, 42) disposed on the buffer layer 3 in a direction away from the substrate 1; a functional layer 43 disposed on the active layer (41, 42) in a direction away from the buffer layer (41, 42); a gate insulating layer 5 disposed on the functional layer 43 in a direction away from the active layer (41, 42); a gate layer 6  disposed on the gate insulating layer 5 in a direction away from the functional layer 43; an interlayer insulating layer 7 disposed on the gate layer 6 in a direction away from the gate insulating layer 5; a source/drain layer (81, 82) disposed on the interlayer insulating layer 7 in a direction away from the gate layer 6; a passivation layer 9 disposed on the source/drain layer (81, 82) in a direction that is away from the interlayer insulating layer 7; and a pixel electrode layer 10 disposed on the passivation layer 9 in a direction away from the source/drain layer (81, 82); 1TH (Fig. A) is formed on the interlayer insulating layer 7, the source/drain layer (81, 82) is connected to the functional layer 43 through the first through-hole 1TH, and the functional layer 43 is used for conducting the source/drain layer (81, 82) and the active layer (41, 42) (Figs. 1-13 and A; [0068-0100]). Let’s note that according to MPEP2112.01 [R-3]    Composition, Product, and  Apparatus Claims I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Liu’s functional layer being substantially identical in structure or composition with the claimed functional layer inherently possesses the function of conducting the source/drain layer (81, 82) and the active layer (41, 42).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Fig. A. Liu’s Fig. 12 annotated to show the details cited.

In re Claim 3, Liu discloses the array substrate as claimed in claim 1, wherein a material of the active layer (41, 42) comprises one of indium gallium zinc oxide, indium gallium zinc tin oxide, zinc tin oxide, or indium zinc oxide ([0080]).
In re Claim 4, Liu discloses the array substrate as claimed in claim 3, wherein a material of the functional layer 43 comprises a metal oxide, and the metal oxide comprises at least one of indium gallium tin oxide, indium tin oxide, or indium zinc oxide ([0080]).

In re Claim 13, Liu discloses a display panel, comprising an array substrate, wherein the array substrate comprises: a substrate; a buffer layer disposed at one side of the substrate (Fig. 12); an active layer (41, 42) disposed on the buffer layer 3 in a direction away from the substrate 1; a functional layer 43 disposed on the active layer (41. 42) in a direction away from the buffer layer 3; a gate insulating layer 5 disposed on the functional layer 43 in a direction away from the active layer (41, 42); a gate layer 6 disposed on the gate insulating layer 5 in a away from the functional layer 43; an interlayer insulating layer 7 disposed on the gate layer 6 in a direction away from the gate insulating layer 5; a source/drain layer (81, 82) disposed on the interlayer insulating layer 7 in a direction away from the gate layer 6; a passivation layer 9 disposed on the source/drain layer (81, 82) in a direction that away from the interlayer insulating layer 7; and a pixel electrode layer 10 disposed on the passivation layer 9  in a direction away from the source/drain layer (81, 82); wherein a first through-hole 1TH is formed on the interlayer insulating layer 7, the source/drain layer (81, 82) is connected to the functional layer 43 through 1TH, and the functional layer 43 is used for conducting the source/drain layer (81, 82) and the active layer (41, 42) (Figs. 1-13 and A; [0068-0100]). Let’s note that according to MPEP2112.01 [R-3]  Composition, Product, and  Apparatus Claims I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially  identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In the instant case, Liu’s functional layer being substantially identical in structure or composition with the claimed functional layer inherently possesses the function of conducting the source/drain layer (81, 82) and the active layer (41, 42).
 In re Claim 16, Liu discloses the display panel as claimed in claim 13, wherein a projection area of the functional layer 43 on the substrate 1 is equal to or less than a projection area of the active layer (41, 42) on the substrate 1 (Fig. 12).
In re Claim 17, Liu discloses the display panel as claimed in claim 13, wherein a material of the active layer (41, 42) comprises one of indium gallium zinc oxide, indium gallium zinc tin oxide, zinc tin oxide, or indium zinc oxide ([0080]) .
In re Claim 18, Liu discloses the display panel as claimed in claim 17, wherein a material of the functional layer 43 comprises a metal oxide, and the metal oxide comprises at least one of indium gallium tin oxide, indium tin oxide, or indium zinc oxide ([0080]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 4 and 18, respectively, above.
In re Claims 5 and 19, Liu discloses all limitations of claims 5 and 19 except for that  a thickness of the functional layer 43 ranges from 50Å to 100Å. It is known in the art that the thickness of the layer is a result effective variable – because its mass depends on it.  Due to high level of knowledge and skills of personal capable to operate very sophisticated and expensive equipment in semiconductor technology, it would have been an obvious matter of design choice .

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reason for indicating allowable subject matter
In re Claim 8: the prior art of record cited by the current office action, alone or in combination, fail to anticipate or render obvious such limitation of claim 8 as: “the source/drain layer is connected to the light-shielding layer through the second through-hole and the third through-hole”, in combination with limitations of Claim 1 on which it depends.
Claims 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
In re Claim 10, prior-art fails to disclose a  manufacturing method of an array substrate, comprising “the source/drain layer is connected to the light- shielding layer through the second through-hole and the third through-hole.”  Therefore, the claimed method differs from prior art methods on this point and there is no evidence it would have been obvious to make this change. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885. The examiner can normally be reached Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B. Green can be reached on 5712703075. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893